DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed on 02/15/2021.    .  

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 02/15/2021, 02/17/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2021 has been entered.

Status of Claims


Allowable Subject Matter
6. 	Claims 8-17, 19-46 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	In the final rejection 09/16/2020, examiner has indicated allowable subjection matter in claim 18 and 21; applicant has incorporated allowable subject matter in claim 18 into independent claim 8, and incorporated allowable subject matter in claim 21 into independent claim 28;  therefore, the case is allowable.
	2).        For claim 8, the prior art does not disclose or suggest the unique way to generate the magnification region with center region has higher magnification level and edge region has lower magnification level in a portable vision enhancement system; such unique design is allowable. 
Lyons (US 20150234189) and in view of Brown et al. (US 20120316776) and further in view of Ritts (US 20140098120) and further in view of Shelton et al. (US 20090322859) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Brown in combination of Brown, Ritts and Shelton to achieve the same invention as claimed in the instant claim.
Claims 9-17, 19-27 are allowed because they depend on claim 8.

or claim 28, the prior art does not disclose or suggest the unique way to generate the magnification region with transition region, which has lower magnification level than center region but has higher magnification level than edge region, in a portable vision enhancement system; such unique design is allowable. 
Lyons (US 20150234189) and in view of Brown et al. (US 20120316776) and further in view of Ritts (US 20140098120) and further in view of Shelton et al. (US 20090322859) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Brown in combination of Brown, Ritts and Shelton to achieve the same invention as claimed in the instant claim.
Claims 29-46 are allowed because they depend on claim 28.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423